Opinión disidente emitida por el
Juez Asociado Señor Her-nández Denton,
a la cual se unen el Juez Presidente Señor Andréu García y el Juez Asociado Señor Alonso Alonso.
Recurre ante nos Saúl Vélez Rodríguez debido a la sen-tencia sumaria dictada por el Tribunal Superior que deses-timó la acción que había instado contra Pueblo International, Inc. y solicita su reinstalación en el empleo al amparo del Art. 5a de la Ley de Compensaciones por Accidentes del Trabajo, 11 L.P.R.A. see. 7. Ante la ausencia de un término prescriptivo fijado por la ley para iniciar la acción de repo-sición en su empleo (luego de que el obrero sea dado de alta por el Fondo del Seguro del Estado), el foro de instancia concluyó que, por analogía, le era aplicable el término de un (1) año de las acciones en daños y perjuicios. Concluyó, además, que éste transcurrió sin interrupción.
Por entender que aplica el término prescriptivo de un (1) año para iniciar una acción de reinstalación en su em-pleo, luego de que el obrero es dado de alta por el Fondo del Seguro del Estado, disentimos.
r-H
El señor Vélez se desempeñaba como gerente de recibo de mercancía para Pueblo International, Inc. (en adelante Pueblo). El 9 de junio de 1988, mientras desmontaba unas cajas en la rampa de la tienda Pueblo de Melania, en Gua-yama, Vélez se resbaló y sufrió una lesión lumbar. Después de haber recibido tratamiento en el Fondo del Seguro del Estado, el 28 de febrero de 1989 le dieron de alta con un 10% de incapacidad.
En esa misma fecha, Vélez se comunicó con el señor Zaragoza, gerente de la tienda Pueblo de Melania, y le so-licitó la reinstalación en su puesto. Este lo refirió al Sr. *522David Segarra, Gerente de Distrito. Al cabo de semana y media, Vélez se comunicó con Segarra, quien —en lugar de reinstalarlo a su empleo— lo refirió para entrevista con la Sra. Magda Agostini, Gerente de Compensación y Beneficios. La entrevista se llevó a cabo durante el mes de marzo. Ella lo refirió al seguro social y al seguro privado de la compañía.
El recurrente nunca fue reinstalado en su empleo. El 18 de octubre de 1991, dos (2) años y ocho (8) meses después de haber solicitado la reinstalación, Vélez instó una de-manda contra Pueblo al amparo del Art. 5a de la Ley de Compensaciones por Accidentes del Trabajo, Ley Núm. 45 de 18 de abril de 1935, según enmendada, 11 L.P.R.A. see. 7 (en adelante Ley Núm. 45). En su demanda alegó que, a pesar de haber solicitado la reinstalación a tiempo, Pueblo incumplió la obligación que le imponía el Art. 5a de la Ley Núm. 45, supra. Solicitó que se le reinstalara en su antiguo empleo, que se le pagaran veintiocho mil ochocientos cua-renta y ocho dólares ($28,848) en salarios no devengados y tres mil dólares ($3,000) en concepto de daños.
Así las cosas, Pueblo presentó una moción de sentencia sumaria, fundada en que la demanda estaba prescrita. Sostuvo que el término prescriptivo aplicable era un (1) año, por analogía con el término que dispone el Art. 1868 del Código Civil, 31 L.P.R.A. see. 5298, para exigir la res-ponsabilidad civil por injuria o calumnia, así como por culpa o negligencia, a tenor con el Art. 1802 (31 L.P.R.A. sec. 5141). Adujo, además, que el término había comenzado a transcurrir el día en que Vélez solicitó la reinstalación, el 28 de febrero de 1989. Finalmente, argumentó que para el 18 de octubre de 1991, fecha cuando se instó la demanda, dicho término no había sido interrumpido mediante reque-rimiento extrajudicial alguno.
En su escrito en oposición a la moción referida, Vélez adujo que el término de prescripción aplicable no era de un (1) año, sino tres (3) años dispuesto para las reclamaciones *523de salarios por el Art. 1867 del Código Civil, 31 L.P.R.A. see. 5296, y la See. 32 de la Ley de Salario Mínimo de Puerto Rico, 29 L.P.R.A. sec. 246d(a). También señaló que, si el tribunal entendía que el término de un (1) año era el aplicable, él había realizado gestiones extrajudiciales desde la fecha cuando fue dado de alta por el Fondo del Seguro del Estado, encaminadas a interrumpir el término prescriptivo. Réplica [sic] a moción de sentencia sumaria, pág. 3. Argumentó, además, que el término prescriptivo había comenzado a transcurrir, no desde que nació su de-recho a ser reinstalado, sino desde que supo que éste no se le reconocería.
En su réplica a la moción en oposición presentada por Vélez, Pueblo se reafirmó en que el término prescriptivo aplicable era un (1) año. Argumentó además que, transcu-rrido el término de un (1) año, surge una presunción iuris tantum de que la acción está prescrita y que es a la parte opositora a la prescripción a quien corresponderá presen-tar la prueba para derrotar esa presunción. Concluyó que, para oponerse a la moción de sentencia sumaria, no le bas-taba a Vélez con reseñar generalidades en su declaración jurada, sino que debió demostrar que tenía una prueba es-pecífica de la fecha y la manera como hizo las reclamacio-nes extrajudiciales alegadas que tuvieron el efecto de inte-rrumpir la prescripción.
El Tribunal Superior acogió la posición de Pueblo y dictó la sentencia sumaria oportunamente. Vélez presentó ante este Tribunal una solicitud de revisión y, mediante una resolución, ordenamos a Pueblo que compareciera a mos-trar causa por la cual no debiéramos revocar la sentencia recurrida.(1) En su comparecencia, Pueblo reiteró que apli-*524caba el término prescriptivo de un (1) año y que la de-manda estaba prescrita. Tiene razón.
I — I
El Art. 5a de la Ley Núm. 45, supra,(2) impone al pa-trono la obligación de reservar su puesto a un empleado que tenga que ausentarse por razón de haber sufrido un accidente en el trabajo. Carrón Lamoutte v. Compañía de Turismo, 130 D.P.R. 70 (1992). Si el patrono incumple esa obligación, el empleado podrá exigirle el pago de los sala-rios que hubiera devengado de haber sido reinstalado en su puesto, así como daños y perjuicios. Para ello podrá instar una acción ordinaria o valerse del mecanismo para la re-clamación de salarios dispuesto en la Ley Núm. 2 de 17 de octubre de 1961, según enmendada, 32 L.P.R.A. secs. 3118-3132.
Ahora bien, el derecho a la reinstalación no es absoluto. Para ser acreedor a éste, el empleado deberá cumplir con las siguientes tres (3) condiciones: (1) que, dentro del tér-*525mino de quince (15) días a partir de ser dado de alta, el obrero requiera a su patrono que le reinstale, siempre que el requerimiento no se haga después de un (1) año de la fecha del accidente; (2) que el obrero esté física y mental-mente capacitado para desempeñar su empleo, y (3) que el empleo subsista (es decir, que esté vacante o lo ocupe otro obrero). Santiago v. Kodak Caribbean, Ltd., 129 D.P.R. 763 (1992). Véase, además, Carrón Lamoutte v. Compañía de Turismo, supra.
Si el patrono se niega a cumplir con su obligación de réinstalación cuando se den las tres (3) condiciones reseña-das, el empleado podrá reclamar los remedios que le con-fiere el Art. 5a, supra.
Debido a que nuestro estatuto guarda silencio en cuanto a cuál es el término prescriptivo para llevar esta acción, es necesario llenar esa laguna legislativa mediante la aplica-ción del término prescriptivo más análogo. Olmo v. Young & Rubicam of P.R., Inc., 110 D.P.R. 740, 744-745 (1981). Para ello, primero es necesario atender a la naturaleza del derecho que se intenta ejercer y aplicarle el término pres-criptivo de las acciones de naturaleza análoga. Ocasio Juarbe v. Eastern Airlines, Inc., 125 D.P.R. 410 (1990). Contrario a lo resuelto por la mayoría, consideramos que a la acción de marras —por su naturaleza torticera— aplica el término prescriptivo de un (1) año. Veamos.
rH t — í f-H
Mediante el Art. 5a de la Ley Núm. 45, supra, Puerto Rico se unió a la corriente de los estados de la unión nor-teamericana que adoptaron unas disposiciones análogas para proteger el derecho de los empleados a acogerse a los beneficios de las leyes de compensación por accidentes del trabajo. Así se fomenta que los empleados que se hayan ausentado de su trabajo por razón de haber sufrido una lesión compensable, regresen a su empleo cuando se recu-*526peren y sean dados de alta por las entidades que los han tratado.
Otras jurisdicciones también confieren al empleado un derecho a que el patrono lo reemplee con preferencia sobre otros solicitantes, en un puesto adecuado, si no está capa-citado para ser reinstalado en su posición original. Para configurar el derecho a la reinstalación, algunos estados exigen que el empleado demuestre que fue despedido por el patrono como represalia por haberse acogido a los benefi-cios de las leyes de compensación. Otros estados confieren el derecho independientemente de la motivación del pa-trono al rehusarse a reinstalar. Los remedios disponibles varían desde las meras sanciones administrativas hasta el derecho a exigir la reinstalación en conjunto con los sala-rios dejados de percibir.(3) Véanse: B.R. Cokeley, West Virginia’s New Workers’ Compensation Anti-Discrimination Provision: the Road to Court Is Paved with Good Intentions, 94 W. Va. L. Rev. 725 (1992); J.C. Love, Retaliatory Discharge for Filing a Workers’ Compensation Claim: the Development of a Modern Tort Action, 37 Hastings L.J. 551 (1986).
Una de las defensas que con mayor frecuencia los patro-nos presentan contra este tipo de acciones es la de prescripción. Aunque todas las jurisdicciones reconocen esta defensa, han surgido controversias en cuanto a cuál es el término prescriptivo aplicable. Cuando el término no está definido por un estatuto, los tribunales de otras juris-dicciones han resuelto que el término debe ser el aplicable a las acciones torticeras, por ser esa la naturaleza de la acción. Véanse, e.g.: Autrey v. Energy Corp. of America, *527Inc., 594 So. 2d 1354, 1358 (1992); Shanholtz v. Monogahela Power Co., 270 S.E.2d 178, 182 (1981). Véase, además, Love, supra, pág. 580, donde el autor explica:
The courts have uniformly applied a tort statute of limitations. The tort statute of limitations is appropriate because the cause of action is intended to punish the defendant for violating the spirit of workers’ compensation legislation as well as to compensate the employee for his or her resulting losses, including noneconomic losses. (Citas omitidas y énfasis suplido.)
Igual solución se impone en nuestro ordenamiento.
La reclamación bajo el Art. 5a, supra, permite que el empleado recupere los salarios que hubiese podido deven-gar de haber sido reinstalado. Es decir, el Art. 5a, supra, presume que el empleado no ha sido reinstalado y, por lo tanto, no ha prestado servicio alguno al patrono contra quien reclama el pago de salarios. Por eso, el estatuto dis-pone que se calcule la indemnización correspondiente a base de un estimado de cuál hubiese sido el salario deven-gado por el empleado de haber sido reinstalado. En conse-cuencia, la indemnización de salarios que hubieran podido percibirse viene a ser una manera en que el patrono re-sarce al empleado cuando incumple con su deber de reinstalarlo. Véase Love, supra. Esa partida se asemeja más bien a una reclamación por lucro cesante que a una reclamación de. salarios, en efecto devengados y no pagados. Nos explicamos.
Según M.A. Arco Torres, en su Diccionario de Derecho Civil, Pamplona, Ed. Aranzadi, 1984, T. II, pág. 175, el lucro cesante se define como una ganancia dejada de obtener. Se compone de la pérdida de ingresos ocasionada al perjudicado, así como de la disminución de su capacidad productiva.(4) Rodríguez v. Ponce Cement Corp., 98 D.P.R. *528201, 218 (1969). El derecho a reclamar lucro cesante surge cuando las actuaciones del demandado ocasionan que el empleado sufra una reducción en su capacidad para gene-rar ingresos o que no pueda trabajar o percibir ingresos que probablemente hubiese devengado según el curso normal de las cosas. Torres Ortiz v. Plá, 123 D.P.R. 637 (1989); Publio Díaz v. E.L.A., 106 D.P.R. 854, 870 (1978). Luego, el lucro cesante es un daño patrimonial, elemento de todo resarcimiento de daños. Su monto o valor no tiene que de-mostrarse con certeza absoluta por parte del reclamante, pero sí debe probarse más allá de la especulación y la conjetura. Torres Ortiz v. Plá, supra. Véase, además, M. Morales-Lebrón, Diccionario jurídico según la jurispruden-cia del Tribunal Supremo de Puerto Rico, San Juan, Ed. C. Abo. P.R., 1977, Vol. II, pág. 598. Como causa nacida de la culpa, comparte el término prescriptivo de un (1) año de la acción en daños. Art. 1868 del Código Civil, 31 L.P.R.A. sec. 5298.
En contraposición al lucro cesante, la reclamación de salarios devengados por servicios prestados no depende de cuántos ingresos hubiera podido devengar el empleado si el patrono no hubiese incumplido con su obligación legal de reinstalarlo. Por el contrario, la reclamación de salarios devengados persigue el pago de una suma concreta a la cual el empleado es acreedor porque prestó un servicio por el cual la ley exige el pago de una compensación específica. Así, la Sec. 32 de La Ley de Salario Mínimo de Puerto Rico, 29 L.P.R.A. sec. 246d(a), permite que todo obrero o em-pleado reclame contra su patrono cuando “por su trabajó” reciba una compensación inferior que aquella a la cual tiene derecho. El monto de lo debido es fácilmente calculable a base de lo que la ley requiere que se pague por el trabajo realizado. Esta reclamación nace de un contrato de trabajo y, por disposición expresa del Art. 1867 del Código Civil, 31 L.P.R.A. sec. 5297, y de la referida Sec. 32, pres*529cribe a los tres (3) años. Véase Aponte v. Srio. de Hacienda, E.L.A., 125 D.P.R. 610 (1990).
En vista de que la reclamación de salarios que hubiesen podido devengarse bajo el Art. 5a, supra, comparte la na-turaleza de la partida de lucro cesante que forma parte de toda indemnización de daños y perjuicios, rechazamos la posición mayoritaria sobre la aplicabilidad del término prescriptivo de tres (3) años de las acciones de reclamación de salarios devengados. El término de un (1) año de las reclamaciones de daños y perjuicios es el aplicable.(5)
Nuestra posición es además compatible con la intención legislativa que se desprende del estatuto. Éste contiene unos límites específicos de tiempo dentro de los cuales el empleado debe hacer valer su derecho a la reinstalación. El empleado tiene quince (15) días para pedir la reinstalación a partir de la fecha cuando le den de alta. En ningún caso, sin embargo, podrá pedirla luego de haber pasado un (1) año de la fecha del accidente. De esta limitación temporal se colige que el legislador consideró un (1) año como un término razonable durante el cual podía mantener al pa-trono en la obligación de reservar el puesto de un empleado. Sifontes v. Oliver Exterminating Services, 128 D.P.R. 207 (1991), opinión concurrente del Juez Asociado Señor Rebollo López.
En vista de todo lo anterior, nuestra posición es que si el empleado deja transcurrir el término prescriptivo de un (1) año sin instar la acción, o sin interrumpirlo extrajudicial-mente, pierde su derecho a ser reinstalado. De igual forma, pierde el derecho concomitante a reclamar el salario que hubiese percibido, así como daños y perjuicios.
*530IV
Nuestro análisis requiere que determinemos ahora cuándo comienza a transcurrir el término prescriptivo de un (1) año. El Art. 1930 del Código Civil, 31 L.P.R.A. see. 5299, dispone que cuando no haya disposición especial que determine otra cosa, el término de prescripción se comen-zará a contar desde el día cuando la acción pudo ejercitarse. Es decir, debemos atender la posibilidad legal de ejercitar la acción. Culebra Enterprises Corp. v. E.L.A., 127 D.P.R. 943 (1991).(6)
Por otro lado, el propio Art. 1868, supra, dispone que el término de prescripción de las acciones para exigir la res-ponsabilidad civil por culpa o negligencia, comienza a co-rrer “desde que lo supo el agraviado”. Ese momento im-plica necesariamente una manifestación ostensible que lleve al perjudicado a conocer del daño que ha sufrido, aun cuando no pueda calcular todavía toda su extensión y valor. Zambrana Maldonado v. E.L.A., 129 D.P.R. 740 (1991); Cintrón v. E.L.A., 127 D.P.R. 582 (1990); H.M. Brau del Toro, Los daños y perjuicios extracontractuales en Puerto Rico, 2da ed., San Juan, Pubs. J.T.S., 1986, Vol. II, págs. 638-639.
Ahora bien, cuando el agraviado no adviene en conoci-miento del daño debido a su falta de diligencia o descuido, el cómputo del término prescriptivo no se aplaza. En ese caso, el término ha de correr desde el momento cuando el agraviado debió conocer del daño, mediante el ejercicio de la diligencia del hombre prudente y razonable. Véase Colón Prieto v. Géigel, 115 D.P.R. 232, 244 (1984), en donde se *531cita a A. Borrell Maciá, Responsabilidades derivadas de la culpa extracontractual civil, 2da ed., Barcelona, Ed. Bosch, 1958, págs. 344-355. A estos efectos, explica el profesor Brau:
La doctrina reconoce y acoge el principio que impone al per-judicado la obligación de emplear una razonable diligencia para enterarse de la consecuencia lesiva, esto es, del daño. ... [CJonsideramos que es correcto y justo presumir que la cláusula del Art. 1868 referente a “cuando lo supo el agraviado”, implí-citamente debe incluir la de “cuando debió saberlo con la de-bida diligencia”. (Énfasis en el original.) Brau del Toro, op. cit., pág. 639.
Así, en Cintrón v. E.L.A., supra, pág. 592, expresamos que el término prescriptivo comienza a correr "desde aquel momento en que el empleado tiene o debe tener conoci-miento de los daños causados”. (Énfasis suplido.) La deter-minación del momento en que es imputable dicho conoci-miento es tarea que depende del contexto en que surja la interrogante. Según explica el profesor Brau del Toro:
... [L]a doctrina concurre sustancialmente en que parece que debe presumirse que el perjudicado supo del daño en el mo-mento mismo del acto culposo o negligente— ... y que, en todo caso, el agraviado tiene la carga de la prueba para establecer que obtuvo conocimiento en una fecha posterior. L. Diez-Picazo, La Prescripción en el Código Civil, Ed. Bosch, Barcelona, 1964, p. 240. Brau del Toro, op. cit.
La multiplicidad de contextos en los cuales puede surgir el problema de conocimiento del daño implica que situacio-nes de hecho distintas requerirán soluciones diversas. Delgado Rodríguez v. Nazario de Ferrer, 121 D.P.R. 347, 360 (1988); Rivera Encarnación v. E.L.A., 113 D.P.R. 383, 386 (1982). Por eso, al determinar el punto de partida del tér-mino prescriptivo en este caso, atendemos estrictamente a la controversia particular ante nos.
*532V
El Art. 5a, supra, confiere al empleado el derecho a so-licitar la reinstalación tan pronto sea dado de alta hasta quince (15) días después de esa fecha, pero nunca más tarde de un (1) año de la fecha del accidente. Una vez el empleado cumple con las tres (3) condiciones que impone el Art. 5a, supra, para solicitar su reinstalación, nace la obli-gación del patrono de reponerlo en su empleo. Dicha obli-gación es pura y, como tal, es exigible de inmediato. Art. 1066 del Código Civil, 31 L.P.R.A. see. 3041. Por consi-guiente, el patrono deberá reponer al empleado en su puesto a la mayor brevedad posible. De lo contrario, el em-pleado habrá adquirido un derecho a ejercer la causa de acción bajo el Art. 5a, supra.(7)
Por tal razón, estamos de acuerdo con la opinión mayo-ritaria en el sentido de que el término prescriptivo debe transcurrir desde el día en que el empleado solicite sin éxito su reinstalación.
El no ser reinstalado, luego de una solicitud, constituye además un hecho objetivo a partir del cual el agraviado adviene en conocimiento del daño. Por ende, tanto bajo el supuesto del Art. 1930, supra, como bajo el supuesto del Art. 1868, supra, el término prescriptivo de la acción de acuerdo con el Art. 5a de la Ley Núm. 45, supra, comienza a contarse desde que el empleado conoce que no será reinstalado. Consideramos, al igual que la opinión mayori-taria, que el punto de partida de dicho término es la fecha en que el empleado solicita la reinstalación. Ahora bien, *533diferimos de la opinión del Tribunal en cuanto no reconoce la posibilidad de que el empleado pruebe que no advino en conocimiento de que no sería reinstalado sino hasta una fecha específica posterior a aquella en que solicitó su reinstalación. En ese caso, consideramos que el término prescriptivo debe comenzar a correr desde esa fecha posterior. Por supuesto, esta norma está sujeta a la doc-trina del hombre prudente y razonable. Ello implica que se puede imputar al reclamante el conocimiento que debió ha-ber tenido de haber actuado como un hombre prudente y razonable.
En el caso ante nos, el empleado solicitó la reinstalación el mismo día en que fue dado de alta, el 28 de febrero de 1989.(8) El patrono no honró la solicitud en ese momento. En lugar de reinstalarlo, lo refirió a la señora Agostini para que se acogiera a los beneficios de un seguro. Luego trans-currieron meses sin que el reclamante viera concretar su reinstalación.
El 18 de octubre de 1991, dos (2) años y ocho (8) meses más tarde, Vélez instó la acción correspondiente. Ante la defensa de prescripción, argumentó que el término pres-criptivo comenzó a correr en una fecha posterior a aquella en que solicitó la reinstalación, cuando supo que no sería reinstalado. Sin embargo, no adujo ante el foro de instan-cia ni ante este Foro hecho concreto alguno que demostrara cuándo adquirió dicho conocimiento. Descansó más bien en las generalidades contenidas en sus alegaciones y en su declaración jurada. Hay dos (2) razones principales por las cuales no podemos refrendar su contención.
Primero, la comparecencia de Vélez en oposición a que se dictara sentencia sumariamente incumplió los paráme-tros que le impone la Regla 36.5 de Procedimiento Civil, 32 L.P.R.A. Ap. III, la cual reglamenta ese mecanismo. Ya en Zambrana Maldonado v. E.L.A., supra, habíamos adver-*534tido que la prescripción extintiva es una presunción inris tantum de abandono de un derecho. Quien se oponga a ésta debe presentar la prueba para refutarla. Por eso, cuando el amenazado con la extinción de su derecho se opone a que se dicte sentencia sumariamente por la defensa de pres-cripción, no puede descansar solamente en las aseveracio-nes o negaciones contenidas en sus alegaciones. Deberá de-mostrar que tiene prueba para sustanciarlas. Flores v. Municipio de Caguas, 114 D.P.R. 521, 525 (1982). Está obligado a exponer “aquellos hechos pertinentes a la con-troversia que demuestren que existe una controversia real que debe ser dilucidada en un juicio”. Regla 36.5 de Procedimiento Civil, supra. Las declaraciones juradas que con-tienen meramente conclusiones, sin hechos específicos que las apoyen, no cumplen con estos criterios. No tienen valor probatorio y son insuficientes para sostener la veracidad de lo que se sostiene allí. Corp. Presiding Bishop CJC of LDS v. Purcell, 117 D.P.R. 714, 722 (1986).
En su oposición a que se dictara sentencia sumaria-mente, Vélez alegó que no fue sino hasta noviembre de 1991 cuando se percató que no sería reinstalado. De forma seguida, y a nuestro entender errática, adujo que el tér-mino prescriptivo debió comenzar a correr en septiembre de 1991. En su declaración jurada en apoyo de dicha com-parecencia, Vélez no refrendó bajo juramento ninguna de estas contenciones. Tampoco acompañó documentos que avalaran su posición. Cabe dudar, pues, si realmente Vélez tiene pruebas para sustentarla.
Más aún, las aseveraciones escuetas que Vélez hiciera en su declaración jurada son insuficientes para oponerse a que se dicte sentencia sumaria. En cuanto a las gestiones extrajudiciales dirigidas a interrumpir la prescripción y en cuanto al momento en que advino en conocimiento de que Pueblo no lo reinstalaría, se limitó a aseverar lo siguiente:
7- Que ... [luego de marzo de 1989], mantuve comunicación constante con la Sra. Agostini para efectos de proveerle la in-*535formación que me requirió y con la creencia de que todas estas gestiones culminarían en la reinstalación de mi empleo.
8- Que al percatarme de que la intención de Pueblo no era el reinstalarme en mi empleo, y habiendo transcurrido un tér-mino de un año y siete meses y en el cual mantuve siempre contacto con Pueblo, decidí entonces buscar ayuda legal. [Declaración Jurada de Saúl Vélez Rodríguez en apoyo de su Réplica [sic] a Moción de Sentencia Sumaria, pág. 1.] Exhibit 1, pág. 1.
Estas aseveraciones adolecen precisamente del defecto que señaláramos en Corporation Presiding Bishop CJS of LDS v. Purcell, supra, a saber, que meramente pretenden sugerir que él término prescriptivo comenzó a correr luego de 28 de febrero de 1989, sin señalar hechos específicos que sustenten dicha contención. El señor Vélez no podía pretender crear una controversia de hechos mediante sus ale-gaciones ni mediante las generalidades contenidas en su declaración jurada. Tenía que hacerlo de la manera feha-ciente y específica que requiere la Regla 36.5 de Procedi-miento Civil, supra.
En segundo lugar, no podemos aceptar que le tomara a Vélez cerca de dos (2) años darse cuenta de que no sería reinstalado. La declaración jurada de Vélez se limita pre-cisamente a sugerir que, durante el transcurso de al menos un (1) año con siete (7) meses a partir de que solicitó su reinstalación, no se percató de que no sería reinstalado. Diferimos. Un hombre prudente y razonable debió perca-tarse de eso mucho antes. En efecto, mediante carta de 5 de febrero de 1991, dirigida al señor Laboy de Pueblo, la propia representación legal de Vélez admitió que las ges-tiones entre éste y Pueblo indicaban que “aparentemente la intención de la Compañía no era reponer al señor (sic) Vélez en su empleo”. Carta de 5 de febrero de 1991, pág. 1.
En conclusión, como Vélez no demostró que él, de ma-nera compatible con el proceder de un hombre prudente y razonable, se dio cuenta de que no sería reinstalado en una fecha específica posterior al 28 de febrero de 1989, por ne-cesidad tenemos que contar el término prescriptivo a partir *536de esa fecha. A menos que de alguna manera Vélez haya demostrado que interrumpió extrajudicialmente el término prescriptivo, es forzoso concluir que éste corrió inexorablemente.
VI
El titular de un derecho tiene la prerrogativa de inte-rrumpir el transcurso de la prescripción mediante una ma-nifestación inequívoca de su deseo de no perder su derecho.(9) Cintrón v. E.L.A., supra; Feliciano v. A.A.A., 93 D.P.R. 655, 660 (1966). Conforme expone el Art. 1873 del Código Civil, 31 L.P.R.A. sec. 5303, el titular puede ejercer esa prerrogativa mediante la interposición de una acción judicial o mediante una reclamación extrajudicial. Ese ar-tículo también dispone que se pueda interrumpir la pres-cripción mediante cualquier acto de reconocimiento de deuda por parte del sujeto pasivo del derecho en cuestión. El efecto de la interrupción eficaz de un término prescrip-tivo es que éste comienza a decursar nuevamente por en-tero a partir de dicha interrupción. Cintrón v. E.L.A., supra; Díaz de Diana v. A.J.A.S. Ins. Co., 110 D.P.R. 471, 474 (1980).
En el caso de marras, consideramos que la acción judicial se instó a destiempo por incumplir el término prescrip-tivo de un (1) año. Tampoco se alegó que Pueblo hubiese reconocido en algún momento su deber de reinstalar. De-bemos, por lo tanto, dilucidar si el término prescriptivo se interrumpió extrajudicialmente.
No toda comunicación extrajudicial entre acreedor y deudor configura una reclamación extrajudicial que inte-rrumpa el término prescriptivo de la acción. Zambrana *537Maldonado v. E.L.A., supra. La interrupción extrajudicial requiere mayor precisión. Ha de ser un acto mediante el cual el titular de un derecho se dirija al sujeto pasivo de dicho derecho, y le requiera que adopte el comportamiento debido. Véanse: Cintrón v. E.L.A., supra; Srio. del Trabajo v. F.H. Co., Inc., 116 D.P.R. 823, 827 (1986); Díaz de Diana v. A.J.A.S. Ins. Co., supra, pág. 476. Véase, además, L. Diez-Picazo, La prescripción en el Código Civil, Barcelona, Ed. Bosch, 1964, pág. 130.
En su moción en solicitud de que se dictara sentencia sumaria, Pueblo alegó que entre el 28 de febrero de 1989 y el 28 de febrero de 1990, el reclamante no hizo gestión alguna para interrumpir la prescripción. En apoyo de su contención, acompañó cuatro (4) cartas que la representa-ción legal del señor Vélez le había enviado a Pueblo. La primera de ellas tiene fecha de 5 de octubre de 1990 y se limitó a inquirir sobre el status del señor Vélez en la compañía. La segunda, de 8 de noviembre de 1990, reitera la misma interrogante de la carta anterior. Las últimas dos (2) cartas, de 5 de febrero de 1991 y 11 de febrero de 1992, son las que contienen un lenguaje que podría constituir una reclamación extrajudicial interruptora del término prescriptivo si éste no se hubiese extinguido aún.(10)
Por su parte, Vélez sostiene que interrumpió la pres-cripción mediante reclamaciones extrajudiciales. De nuevo descansa en las aseveraciones de su declaración jurada, conclusiones desnudas de algún fundamento de hecho es-pecífico que les insufle contenido. Aún considerando su opo-sición de la manera más favorable a él, no hallamos en los autos ni en los documentos anejados a las respectivas mo-ciones bajo la Regla 36.5 de Procedimiento Civil, supra, algún hecho específico que avale su contención. En efecto, *538la única interrupción posible de la prescripción surge de los documentos anejados a la moción de sentencia sumaria de Pueblo. Nos referimos a la carta de 5 de febrero de 1991. Ésta no constituyó, sin embargo, una reclamación extrajudicial capaz de interrumpir el término prescriptivo de un (1) año. Para ese entonces, ya habían transcurrido casi dos (2) años desde que Vélez solicitó la reinstalación. Los autos están desprovistos de documentos que avalen que ocurrió cualquier otro tipo de reclamación extrajudicial antes de esa fecha.
Como vimos anteriormente, la declaración jurada que Vélez unió a su moción en oposición se limitó a aseverar de manera general que él “mantuv[o] comunicación constante con la Sra. Agostini”. Exhibit 1, pág. 1. Según la propia declaración, el objetivo de tales comunicaciones fue pro-veerle la información que ésta le solicitaba. En ningún mo-mento Vélez sugiere que tales comunicaciones configura-ban una manifestación inequívoca, dirigida a su deudor y recibida por éste, de su intención de hacer valer su derecho a la reinstalación. Pero aun de considerar que hubo alguna comunicación con efecto interruptor, Vélez tampoco precisó la fecha de tales comunicaciones, de modo que pudiéramos determinar cuándo quedó interrumpido el transcurso del término.
En fin, aun si presumimos que la carta de 5 de febrero de 1991 cumplía con los requisitos que la doctrina y la jurisprudencia han señalado para las reclamaciones extra-judiciales, ésta fue tardía. En cuanto a las contenciones de su declaración jurada, éstas son insuficientes para derro-tar los documentos incontrovertidos que presentó Pueblo en su moción de sentencia sumaria, a los efectos de que las comunicaciones extrajudiciales que le hiciera la represen-tación legal de Vélez no estaban dirigidas a interrumpir la prescripción, y aun de estarlo, fueron tardías. Como expli-cáramos anteriormente, una declaración jurada con con-*539clusiones desprovistas de hechos específicos que las susten-ten es insuficiente para derrotar una moción de sentencia sumaria fundamentada, aun considerándola de la manera más favorable a la parte que se opone a que se dicte sen-tencia mediante ese mecanismo.(11)
En vista de que Vélez no demostró que existiera una controversia real sustancial en cuanto a hechos materiales, consideramos que el foro de instancia no erró al dictar sen-tencia sumariamente y declarar prescrita su reclamación. Procedía confirmar su dictamen. Por ende, disentimos.

 En dicha resolución, intimamos que el término prescriptivo era un (1) año. Solicitamos a la recurrida que nos ilustrara a partir de cuándo éste comenzaba a correr. En cumplimiento de nuestra orden, la recurrida limitó su comparecencia ante este Foro a la discusión de cuándo comienza a transcurrir el término prescriptivo de un (1) año.


 El Art. 5a de la Ley Núm. 45 de 18 de abril de 1935, según enmendada, 11 L.P.R.A. see. 7, dispone lo siguiente:
“En los casos de inhabilitación para el trabajo de acuerdo con las disposiciones de este Capítulo, el patrono vendrá obligado a reservar el empleo que desempeñaba el obrero o empleado al momento de ocurrir el accidente y a reinstalarlo en el mismo, sujeto a las siguientes condiciones: (1) que el obrero o empleado requiera al patrono para que lo reponga en su empleo dentro del término de quince días, contados a partir de la fecha en que el obrero o empleado fuere dado de alta, y siempre y cuando que dicho requerimiento no se haga después de trascurridos doce meses desde la fecha del accidente; (2) que el obrero o empleado esté mental y físicamente capaci-tado para ocupar dicho empleó en el momento en que solicite del patrono su reposi-ción; (3) y que dicho empleo subsista en el momento en que el obrero o empleado solicite su reposición. (Se entenderá que el empleo subsiste cuando el mismo está vacante o lo ocupe otro obrero o empleado. Se presumirá que el empleo estaba va-cante cuando el mismo fuere cubierto por otro obrero o empleado dentro de los treinta días siguientes a la fecha en que se hizo el requerimiento de reposición.
“Si el patrono no cumpliere con las disposiciones de esta sección[,] vendrá obli-gado a pagar al obrero o empleado o a sus beneficiarios los salarios que dicho obrero o empleado hubiere devengado de haber sido reinstalado, además le responderá de todos los daños y perjuicios que le haya ocasionado. El obrero o empleado, o sus beneficiarios, podrán instar y tramitar la correspondiente reclamación de reinstala-ción y/o de daños en corte por acción ordinaria o mediante el procedimiento para reclamación de salarios establecido en las sees. 3118 a 3132 del Título 32.”


 Véanse, e.g.: W. Va. Code Secs. 23-5A-3 (derecho a la reinstalación y a acción civil); Tex. Rev. Civ. Stat. Ann. Sec. 8307c (derecho a la reinstalación más daños y .perjuicios razonables); La. Rev. Stat. Ann. Sec. 23:1361 (derecho a no se? despedido o a salarios que se hubiesen devengado); N.C. Gen. Stat. Sec. 97-6.1 (derecho a la reinstalación y daños y perjuicios cuando la acción del patrono constituye discrimen intencional); Or. Rev. Stat. Sec. 659.420(1) (derecho de reinstalación y a acción en equidad); Cal. Labor Code, Sec. 132a (1973) (derecho a la reinstalación y al reem-bolso de salarios y beneficios dejados de percibir).


 Recientemente, este Tribunal ha enfatizado el segundo componente de la partida de lucro cesante, a saber, la disminución de la capacidad para generar ingre-sos futuros. Véase Torres Ortiz v. Plá, 123 D.P.R. 637 (1989). Ello se debe a la pre-eminencia de dicho componente cuando la acción de daños y perjuicios nace de una lesión física incapacitante. Ello no implica que hayamos abandonado el componente *528de ingresos dejados de percibir como elemento de toda partida de daños.


 En Olmo v. Young & Rubicam of P.R., Inc., 110 D.P.R. 740 (1981), resolvimos que el término aplicable a una reclamación por despido discriminatorio bajo el Art. 2 de la Ley de Derechos Civiles, Ley Núm. 100 de 30 de junio de 1959 (29 L.P.R.A. sec. 147) es un (1) año. Entendimos que se trataba de una reclamación análoga a las de daños y perjuicios. Ahora bien, en la pág. 746, intimamos que si se tratara de una reclamación de salarios, aplicaría el plazo trienal de la Ley de Salario Minino de Puerto Rico. En ese entonces no contemplamos la acción para salarios que hubiesen podido percibirse, sino la acción para reclamar salarios por servicios prestados.


 Excepción a esta norma general es la acción en daños contra el Estado bajo el Art. 2A de la Ley de Reclamaciones y Demandas Contra el Estado, Ley Núm. 104 de 29 de junio de 1955 (32 L.P.R.A. sec. 3077a) cuyo término prescriptivo comienza a correr desde que surge la causa de acción, aunque no pueda ejercitarse judicialmente aún por no haberse enviado la notificación al Secretario de Justicia. Véase Zambrana Maldonado v. E.L.A., 129 D.P.R. 740 (1992).


 Podría argumentarse que, una vez el empleado solicite su reinstalación, el patrono tiene el año completo de prescripción para reponer en su empleo al empleado. En ese caso, el cómputo del período prescriptivo se resumiría a partir de que se cumpla el año de hecha la solicitud de reinstalación. No podemos, sin embargo, refrendar esa tesis. Entendemos que es irrazonable exigir a los empleados que esperen un (1) año para que el patrono tome acción sobre su solicitud. Estimamos más prudente exigir que el patrono honre lo más pronto posible el derecho de sus empleados a la reinstalación. Véase, e.g., Kraxberger v. Chevron USA, Inc., 848 P.2d 1242 (Or. App. 1993), en que el tribunal de apelaciones de Oregon llegó a la misma conclusión.


 Tanto las partes como el foro de instancia presumieron que se dieron las tres (3) condiciones que hacen válida la solicitud de reinstalación.


 Esta Curia también ha reconocido que los agentes del titular pueden inte-rrumpir la prescripción, así como los terceros que tengan interés en el derecho, siem-pre que pueda atribuírseles la intención manifiesta de interrumpir. De Jesús v. Chardón, 116 D.P.R. 238, 248 (1985).


 Efectivamente, en la comunicación de 5 de febrero de 1991 la representante legal del señor Vélez llamó la atención de Pueblo al hecho de que no se había reins-talado a su cliente. Ésta señaló, además, que lo anterior constituía una violación de la ley que daba derecho al empleado a reclamar salarios que hubiese devengado, así como daños y perjuicios.


 Cabe señalar que la reclamación estaría prescrita aun si presumiéramos que el señor Vélez no se dio cuenta de que no sería reinstalado sino hasta pasados varios meses luego de 28 de febrero de 1989. Antes del 5 de febrero de 1991, fecha de la primera reclamación extrajudicial, pasaron casi dos (2) años completos.
A modo de ejemplo, examinemos la decisión de Kraxberger v. Chevron USA, Inc., supra. Allí, el tribunal de apelaciones de Oregon se enfrentó a una controversia similar a la de marras. El 2 de marzo de 1988 la empleada tuvo que dejar su trabajo debido a un accidente ocupacional. Desde entonces y en repetidas ocasiones solicitó a su patrono que la reempleara en un puesto disponible y apropiado a su condición. Pasaron casi dos (2) años antes de que la empleada instara la reclamación judicial correspondiente en julio de 1990. En su demanda alegó que había solicitado su reins-talación el 2 de marzo de 1988 y en febrero de 1990. Alegó, además, que no fue sino hasta “varios meses” luego de marzo de 1988 que supo que existía un trabajo dispo-nible y apropiado para ella. El tribunal confirmó la sentencia sumaria que desestimó la acción por prescripción. Rechazó que cada solicitud de reempleo diera origen a una nueva causa accionable, de modo que comenzara a correr nuevamente un término prescriptivo. Explicó que, solicitada la reinstalación, el patrono tiene el deber de concederla. Por eso, hecha la solicitud, el término prescriptivo de un (1) año comienza a correr tan pronto como el empleado tenga o deba tener conocimiento de que existe trabajo disponible y apropiado para él. El tribunal señaló que “[e]ven if we could infer from her testimony that plaintiff first learned of the suitable job sometime within the next year [luego de solicitar el reempleo], that is still more than one year before she filed this action in July, 1990”. Kraxberger v. Chevron USA, Inc., supra, pág. 1245.